Citation Nr: 0622315	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  03-10 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to special monthly compensation based on the need 
for the regular aid and attendance of another person, or upon 
housebound status.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.W. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from April 1951 to 
September 1951, and from November 1951 to August 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2000 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey.  Although a fiduciary has been appointed, 
the fiduciary is not prosecuting the appeal.  See 38 C.F.R. § 
20.301(c) (2005).

The Board initially notes that the veteran, on his March 2003 
VA Form 9, requested a hearing before a member of the Board 
in Washington, DC.  In May 2003, however, the veteran 
submitted a statement indicating that he would be unable to 
attend his requested hearing because he was housebound.  In a 
statement received in July 2003 he reiterated that he would 
not be able to attend a hearing before a member of the Board.  
The Board consequently concludes that the veteran no longer 
desires the hearing he requested in March 2003, and notes 
that his representative has presented argument on his behalf 
in May and December 2003, as well as on other occasions.

The Board notes that the veteran's appeal has been advanced 
on the Board's docket by reason of financial hardship.  See 
38 U.S.C.A. § 7107(a)(2)(B) (West 2002).

In a February 2004 decision, the Board denied the veteran's 
claim for special monthly compensation based on the need for 
the regular aid and attendance of another person, or upon 
housebound status.  The veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  By a March 
2006 decision, the Court set aside the Board decision and 
remanded the matter for readjudication.

The Board lastly notes that the veteran, in a March 2003 
statement, raised the issue of entitlement to service 
connection on a secondary basis for a back disability, 
including of his cervical spine.  This matter is therefore 
referred to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

In the March 2006 decision, the Court held that the medical 
evidence relied on by the Board with respect to the regular 
aid and attendance aspect of the claim was not competent.  
The Court then found that a medical examination was needed to 
make a decision on the claim.  Thus, the RO should afford the 
veteran a VA examination to determine whether the veteran is 
in need of regular aid and attendance of another person as a 
result of service-connected disability.  

With respect to the permanently housebound aspect of the 
claim, the Court held that the Board's interpretation of 38 
U.S.C.A. § 1114(s) (West 2002) to preclude special monthly 
compensation on the basis of the veteran's leaving the house 
in order to attend VA examinations was erroneous as a matter 
of law.  Thus, the above VA examination should also address 
whether the veteran is housebound as a result of service-
connected disability.

The Court also noted that the Board erred in not discussing 
the separate effects of the veteran's service-connected and 
nonservice-connected disabilities and whether his service-
connected disability alone would have warranted special 
monthly compensation.  In this regard, the Board notes that 
the veteran's only service-connected disability is 
schizophrenia.  Thus, the above VA examination report should 
also address these issues.

Lastly, the Board observes that further development is 
required under the Veterans Claims Assistance Act of 2000 
(VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A (West 
2002), and implemented at 38 C.F.R. § 3.159 (2005).  During 
the pendency of this appeal, in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the effective date 
of an award.  

In the present appeal, the veteran was not provided with 
notice of the type of evidence needed to establish an 
effective date for the claim on appeal.  As this question is 
currently involved, this case must be remanded for proper 
notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) 
that informs the veteran that an effective date is assigned 
when an award of benefits is granted, and also includes an 
explanation of the type of evidence needed to establish an 
effective date.

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran and his 
representative a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) that includes an explanation of 
the information or evidence needed to 
establish an effective date for the claim 
on appeal, as outlined by the Court in 
Dingess/Hartman, supra.

2.  After completing any necessary 
development, the RO should schedule the 
veteran for a VA examination to determine 
the current severity of his service-
connected schizophrenia.  The veteran's 
claims file, to include a copy of this 
REMAND, should be made available to and 
reviewed by the examiner.  The examination 
report should reflect that such review was 
accomplished.  All indicated tests should 
be performed and all findings should be 
reported in detail.  The examiner should 
address whether the veteran has been able 
to feed, dress himself, attend to the 
wants of nature, ambulate outside the home 
without assistance, protect himself from 
dangers in his environment, etc., and 
specify what disabilities are implicated 
in the veteran's inability to perform such 
self-care tasks.  Based on examination 
findings, medical principles, and 
historical records, the examiner should 
state whether the veteran's service-
connected schizophrenia alone renders him 
in need of aid and attendance or results 
in him being housebound.  

3.  After the foregoing, the RO should 
readjudicate the issue on appeal.  If the 
benefit sought remains denied, the veteran 
and his representative should be furnished 
a supplemental statement of the case and 
afforded an appropriate opportunity for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



